Citation Nr: 0013045	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  96-23 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for defective hearing in 
the left ear.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to November 
1989, from February 1990 to September 1992, from October 1992 
to November 1993, and on inactive duty training during 
various periods from 1954 to 1989.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1994 rating decision by the RO that 
denied, among other things, the veteran's claims of 
entitlement to service connection for defective hearing in 
the left ear and a heart murmur.  The veteran perfected an 
appeal of the decision with respect to these claims, and in 
June 1997, the Board also denied the claims.  Thereafter, the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter the Court).

In September 1998, while the case was pending, the VA's 
Office of General Counsel filed a motion requesting that the 
Court vacate the Board's June 1997 decision with respect to 
the claim for service connection for defective hearing in the 
left ear and requested that the case be remanded to the Board 
for further adjudication consistent with the dictates of the 
motion.  It was further requested that the Board decision 
regarding the claim of entitlement to service connection a 
heart murmur be summarily affirmed.  In July 1999, the 
veteran's representative filed a motion which essentially 
indicated their concurrence with the General Counsel's 
motion.

In July 1999, the Court granted the motion, vacated the 
Board's June 1997 decision that denied service connection for 
defective hearing in the left ear, and remanded the case to 
the Board.  The claim of entitlement to service connection 
for a heart murmur was dismissed.  



FINDING OF FACT

In July 1994, the veteran was diagnosed with sensorineural 
hearing loss manifested by an average puretone decibel loss 
in the right ear of 105+ and an average puretone decibel loss 
in the left ear of 32 with a 98 percent discrimination 
ability.  The veteran has level XI hearing in his right ear 
and level I hearing in his left ear. 


CONCLUSION OF LAW

The veteran's defective hearing in the left ear was incurred 
in service. 38 U.S.C.A. §§ 1112, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309, 4.85, Table VI, Table VIA, 
4.86 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in substance, 
that the veteran suffers from defective hearing in the left 
ear which is related service.  The Board notes at the outset 
that the veteran's claim is "well grounded," meaning his 
claim is at least "plausible."  38 U.S.C.A. § 5107(a) (West 
1991).  The Board further notes that all evidence that is 
pertinent to his claim has been appropriately developed and 
VA's "duty to assist" satisfied.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (1999).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Chronic diseases 
including sensorineural hearing loss (an organic disease of 
the nervous system) shall be granted service connection 
although not otherwise established as incurred in service if 
manifested to a compensable degree within the one year from 
the date of separation from service.  38 C.F.R. § 3.309 (a) 
(1999).  

As noted above, the veteran served on active duty from May 
1989 to November 1989, from February 1990 to September 1992, 
from October 1992 to November 1993, and on inactive duty 
training during various periods from 1954 to 1989.  The 
veteran's service medical records reflect that on the 
entrance examination, conducted in March 1954, he could hear 
a whispered voice at 15 feet in his left ear.  

Audiometric testing, conducted in 1968, 1976, 1979, 1983, 
1985 and 1988, revealed no puretone threshold in the 
veteran's left ear of more than 40 decibels, in any frequency 
of 4,000 hertz or less.  In July 1991, an audiological 
examination revealed that the veteran's pure tone thresholds, 
in decibels, were 10, 10, 20, 50 and 35 decibels in his left 
ear at 500, 1000, 2000, 3000 and 4000 hertz, respectively.  
On the quadrennial medical examination, conducted in August 
1991, his pure tone thresholds, in decibels, were 5, 10, 20, 
50 and 45 decibels in his left ear at 500, 1000, 2000, 3000 
and 4000 hertz, respectively.  In November 1991, audiological 
testing revealed his pure tone thresholds, in decibels, were 
10, 10, 30, 50 and 40 decibels in his left ear at 500, 1000, 
2000, 3000 and 4000 hertz, respectively.

Audiological testing, conducted in July 1993, reflects the 
veteran's pure tone thresholds, in decibels, were 15, 10, 20, 
50 and 35 decibels in his left ear at 500, 1000, 2000, 3000 
and 4000 hertz, respectively.  Audiological testing, 
conducted later in July 1993, reflects his pure tone 
thresholds, in decibels, were 5, 5, 25, 50 and 40 decibels in 
his left ear at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively. Audiological testing, conducted in August 1993, 
reflects the his pure tone thresholds, in decibels, were 0, 
5, 30, 50 and 40 decibels in his left ear at 500, 1000, 2000, 
3000 and 4000 hertz, respectively.  

Later in August 1993, the veteran presented for treatment, 
complaining of substantial hearing loss in his right ear.  
The diagnosis was a vestibular schwannoma in his right ear, 
and he was scheduled for surgical excision of the schwannoma. 
Audiological testing reflected his pure tone thresholds, in 
decibels, were 10, 5, 25, 50 and 45 decibels in his left ear 
at 500, 1000, 2000, 3000 and 4000 hertz, respectively.  A 
diagnosis of moderate left ear sensorineural hearing loss was 
noted.  

In October 1993, the veteran presented for right ear surgery 
(removal of acoustic neuroma).  In October 1993, the day 
before surgery, his pure tone thresholds, in decibels, were 
5, 5, 25, 50 and 40 decibels in his left ear at 500, 1000, 
2000, 3000 and 4000 hertz, respectively.  Postoperative 
audiological testing revealed that he was profoundly deaf in 
his right ear.  As to his left ear, his pure tone thresholds, 
in decibels, were 20, 15, 35, 50 and 45 decibels at 500, 
1000, 2000, 3000 and 4000 hertz, respectively.  He was 
diagnosed with mild to moderate left ear sensorineural 
hearing loss both before and after the operation.  

In December 1993, the veteran's pure tone thresholds, in 
decibels, were 10, 5, 25, 50 and 40 decibels in the left ear 
at 500, 1000, 2000, 3000 and 4000 hertz, respectively.   The 
examiner noted that the initial postoperative audiogram 
indicated a slight decrease in hearing acuity in the left 
ear.  The assessment was an improvement in hearing in the 
left ear, consistent with the thresholds obtained prior to 
surgery.  

In January 1994, the veteran received a hearing aid, which 
sent sounds from a transmitter in his right ear to a receiver 
in his left ear.  Audiological testing, without the hearing 
aid, revealed his pure tone thresholds, in decibels, were 10, 
5, 25, 50 and 40 decibels in the left ear at 500, 1000, 2000, 
3000 and 4000 hertz, respectively.

In July 1994, the veteran underwent a VA audiological 
examination.  His pure tone thresholds, in decibels, were 5, 
0, 25, 50 and 50 decibels in the left ear at 500, 1000, 2000, 
3000 and 4000 hertz, respectively (for an average puretone 
decibel loss in that ear of 32).  The speech recognition 
score based on the Maryland CNC wordlist was 98 percent in 
the left ear.  Further, an average puretone decibel loss in 
the right ear of 105+ was noted (speech recognition could not 
be tested).  The veteran was diagnosed with profound right 
ear sensorineural hearing loss and moderate left ear 
sensorineural hearing loss.  He related a history of exposure 
to acoustic trauma on a firing range, and demolition without 
hearing protection.  It is not noted whether this trauma 
occurred in service, and there is no opinion expressed as to 
etiology.  

During a hearing at the RO in January 1995, the veteran 
stated that he had never noted the hearing loss in his left 
ear until 1991, when he was treated for an ear infection.  By 
a February 1995 hearing officer's decision, service 
connection was established for right ear hearing loss.

Based on a review of the entire record, and in consideration 
of the applicable regulations, the Board finds that service 
connection for defective hearing in the left ear (left ear 
sensorineural hearing loss) is warranted.  The Board notes 
that even though the evidence of record does not provide a 
medical nexus between the sensorineural hearing loss found in 
service and the same diagnosis made in July 1994, left ear 
sensorineural hearing loss did become manifest to a 
compensable degree within a year of service.  

Specifically, the audiometric findings made in July 1994 (and 
within a year of service) translate to literal designations 
of level XI hearing in the right ear and level I hearing in 
the left ear, and as such, support a compensable evaluation 
of 10 percent.  See 38 C.F.R. §§ 4.85, Table VI, Table VIA, 
4.86 (1999).  As such, even if the evidence did not 
adequately demonstrate a nexus between service and the 
veteran's current left ear sensorineural hearing loss, such 
is presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309 (1999).  



ORDER

Service connection for defective hearing in the left ear is 
established; the appeal is granted.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

